Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              CLASS ACTION
                       CIVIL ACTION NO. 2:17-cv-3118-MAK

    RENEISHA KNIGHT, on behalf of  )           DEPOSITION UPON
    HERSELF AND ALL OTHER          )
    SIMILARLY SITUATED CONSUMERS,  )
                                   )           ORAL EXAMINATION
                                   )
              Plaintiff,           )                OF
                                   )
        - vs -                     )
                                   )
    MIDLAND CREDIT MANAGEMENT, INC.)           RENEISHA L. KNIGHT
                                   )
              Defendant.           )
    - - - - - - - - - - - - - - - -

                     TRANSCRIPT OF DEPOSITION, taken by
    and before KAREN M. BOMPADRE, Professional Reporter
    and Notary Public, at MARSHALL, DENNEHEY, WARNER,
    COLEMAN & GOGGIN, P.C., 2000 Market Street, Suite
    2300, Philadelphia, Pennsylvania 19146, on Friday,
    February 8, 2019, commencing at 11:15 a.m.




                       ERSA COURT REPORTERS
                       30 South 17th Street
                    United Plaza - Suite 1520
                 Philadelphia, Pennsylvania 19103
                          (215) 564-1233
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 2 of 10
                        RENEISHA L. KNIGHT
                                 2                                  4
 1                                    1
 2                                    2
 3                                    3
                                      4
 4                                    5
                                      6
 5
 6                                    7
 7                                    8
                                      9
 8
                                     10
 9                                   11
                                     12
10
                                     13
11                                   14
12                                   15
13
                                     16
14
15                                   17
16                                   18
17                                   19
18
19                                   20
20                                   21
21                                   22
22
                                     23
23
24                                   24


                                 3                                  5
 1                                    1
 2
                                      2
 3
 4                                    3
 5                                    4
 6
 7                                    5
                                      6
 8
                                      7
 9                                    8
10                                    9
11                                   10
12                                   11
13                                   12
                                     13
14
                                     14
15                                   15
                                     16
16
                                     17
17                                   18
18
                                     19
                                     20
19                                   21
20
21                                   22
22                                   23
23
24                                   24


                                                    2 (Pages 2 to 5)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 3 of 10
                        RENEISHA L. KNIGHT
                                26                                  28
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                27                                  29
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                  8 (Pages 26 to 29)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 4 of 10
                        RENEISHA L. KNIGHT
                                34                                  36
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                35                                  37
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                10 (Pages 34 to 37)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 5 of 10
                        RENEISHA L. KNIGHT
                                38                                  40
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                39                                  41
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                11 (Pages 38 to 41)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 6 of 10
                        RENEISHA L. KNIGHT
                                42                                  44
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                43                                  45
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                12 (Pages 42 to 45)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 7 of 10
                        RENEISHA L. KNIGHT
                                50                                  52
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                51                                  53
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                14 (Pages 50 to 53)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 8 of 10
                        RENEISHA L. KNIGHT
                                54                                  56
1                                     1
2                                     2
3                                     3
4                                     4
5                                     5
6                                     6
7                                     7
8                                     8
9                                     9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                55                                  57
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                15 (Pages 54 to 57)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 9 of 10
                        RENEISHA L. KNIGHT
                                58                                  60
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                59                                  61
 1                                    1
 2                                    2
 3                                    3
 4                                    4
 5                                    5
 6                                    6
 7                                    7
 8                                    8
 9                                    9
10                                   10
11                                   11
12                                   12
13                                   13
14                                   14
15                                   15
16                                   16
17                                   17
18                                   18
19                                   19
20                                   20
21                                   21
22                                   22
23                                   23
24                                   24


                                                16 (Pages 58 to 61)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
 Case 2:17-cv-03118-MAK Document 51-1 Filed 03/08/19 Page 10 of 10
                         RENEISHA L. KNIGHT
                                66                                   68
 1                                     1
 2                                     2
 3                                     3
 4                                     4
 5                                     5
 6                                     6
 7                                     7
 8                                     8
 9                                     9
10                                    10
11                                    11
12                                    12
13                                    13
14                                    14
15                                    15
16                                    16
17                                    17
18                                    18
19                                    19
20                                    20
21                                    21
22                                    22
23                                    23
24                                    24


                                67                                   69
 1                                     1
 2                                     2
 3                                     3
 4                                     4
 5                                     5
 6                                     6
 7                                     7
 8                                     8
 9                                     9
10                                    10
11                                    11
12                                    12
13                                    13
14                                    14
15                                    15
16                                    16
17                                    17
18                                    18
19                                    19
20                                    20
21                                    21
22                                    22
23                                    23
24                                    24


                                                 18 (Pages 66 to 69)
        ELECTRONIC REPORTING STENOGRAPHIC AFFILIATES
